In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 15-1165V
                                      Filed: March 1, 2017
                                          Unpublished

****************************
KATHRYN S. LEFFLER,                      *
                                         *
                     Petitioner,         *      Ruling on Entitlement; Concession;
v.                                       *      Influenza (“Flu”) Vaccine; Shoulder
                                         *      Injury Related to Vaccine Administration
SECRETARY OF HEALTH                      *      (“SIRVA”); Special Processing Unit
AND HUMAN SERVICES,                      *      (“SPU”)
                                         *
                     Respondent.         *
                                         *
****************************
Daniel H. Pfeifer, Pfeifer, Morgan & Stesiak, South Bend, IN, for petitioner.
Michael P. Milmoe, U.S. Department of Justice, Washington, DC, for respondent.

                                    RULING ON ENTITLEMENT 1

Dorsey, Chief Special Master:

      On October 9, 2015, Kathryn S. Leffler (“petitioner”) filed a petition for
compensation under the National Vaccine Injury Compensation Program, 42 U.S.C.
§300aa-10, et seq., 2 (the “Vaccine Act”). Petitioner alleges that she sustained a
shoulder injury related to vaccine administration (“SIRVA”) from an influenza (“flu”)
vaccination she received on October 11, 2012. Petition at 1. The case was assigned to
the Special Processing Unit (“SPU”) of the Office of Special Masters.

        On February 28, 2017, respondent filed a Rule 4(c) Report conceding that
petitioner is entitled to compensation. Rule 4(c) Rep. at 1. Based on his evaluation of
the evidence, respondent concludes that petitioner’s alleged injury is consistent with a
SIRVA, and that it is not due to factors unrelated to her October 11, 2012, influenza
vaccination. Id. at 4. Additionally, petitioner’s records demonstrate that the case was
timely filed, that petitioner received a vaccine set forth in the Vaccine Injury Table, and

1 Because this unpublished ruling contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
that the vaccine was received in the United States. Id. Petitioner’s records also show
that she suffered residuals of her condition for more than six months. Id. Respondent
therefore believes entitlement to Vaccine Act compensation is appropriate. Id.

     In view of respondent’s concession and the evidence of record, the
undersigned finds that petitioner is entitled to compensation.

IT IS SO ORDERED.

                                 s/Nora Beth Dorsey
                                 Nora Beth Dorsey
                                 Chief Special Master




                                           2